DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-8 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A magnetic sensor circuit, which has at least a first detection axis capable of detecting a magnetic field in a first direction and a second detection axis capable of detecting a magnetic field in a second direction, and which is configured to subject a first detection signal corresponding to the magnetic field in the first direction and a second detection signal corresponding to the magnetic field in the second direction to time division processing, the magnetic sensor circuit,…, a control circuit, which includes an input port connected to the comparator and a control signal output port connected to the switching circuit, and which is configured to determine whether the magnetic field is detected based on the first result signal,[[and]] the second result signal, and a number of times that the second result signal is successively received, and to supply a control signal corresponding to each of the at least two -2-Non-Final Office Action dated July 30, 2021App. No. 16/781,188 Response dated November 15, 2021Atty. Docket No. 11106-1268 magnetic sensors of the magnetic detector to the switching circuit based on a determination whether the magnetic field is detected, control signal received from the control circuit to supply corresponding one of the detection signals received from the selected magnetic sensor, the switching circuit including a control signal input port connected to the control signal output port in the control circuit”, as required by claim 1.
Claims 2-8 are in condition for allowance, based on their dependencies.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on Monday through Thursday, 6:45AM- 5:15PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Assouad Patrick can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAQI NASIR/
Examiner, Art Unit 2858

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858